            Case 3:20-cv-06761-EMC Document 91 Filed 06/03/21 Page 1 of 5


 1   GIBSON, DUNN & CRUTCHER LLP                      ROB BONTA
     AVI WEITZMAN, pro hac vice                       Attorney General of California
 2   aweitzman@gibsondunn.com                         THOMAS S. PATTERSON
 3   LEE R. CRAIN, pro hac vice                       Senior Assistant Attorney General
     LIESEL SCHAPIRA, pro hac vice                    MARK R. BECKINGTON
 4   KAYLIE SPRINGER, pro hac vice                    Supervising Deputy Attorney General
     200 Park Avenue                                  R. MATTHEW WISE, SBN 238485
 5   New York, NY 10166-0193                          Matthew.Wise@doj.ca.gov
     Telephone: (212) 351-4000                        Deputy Attorney General
 6   Facsimile: (212) 351-4035
 7   JILLIAN LONDON, SBN 319924                       1300 I Street, Suite 125
     JLondon@gibsondunn.com                           P.O. Box 944255
 8   555 Mission Street, Suite 3000                   Sacramento, CA 94244-2550
     San Francisco, CA 94105-0921                     Telephone: (916) 210-6046
 9   Telephone: (415) 393-8200                        Facsimile: (916) 324-8835
     Facsimile: (415) 374-8306
10
                                                      Attorneys for Plaintiff State of California, by
11   Attorneys for Plaintiffs Bryan Muehlberger,      and through Attorney General Rob Bonta
     Frank Blackwell, and Giffords Law Center to
12   Prevent Gun Violence

13                                [Additional Counsel Listed on Next Page]
14

15                                 UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA
17                                       SAN FRANCISCO DIVISION
18

19    STATE OF CALIFORNIA, et al.,                     CIVIL CASE NO.: 3:20-CV-06761-EMC

20                         Plaintiffs,                 STIPULATION; [PROPOSED] ORDER
                    v.
21
      BUREAU OF ALCOHOL, TOBACCO,
22
      FIREARMS AND EXPLOSIVES et al.,
23                         Defendants.
24

25

26

27

28
            Case 3:20-cv-06761-EMC Document 91 Filed 06/03/21 Page 2 of 5


 1   Additional Counsel
 2   GIFFORDS LAW CENTER TO
 3   PREVENT GUN VIOLENCE
     HANNAH SHEARER, SBN 292710
 4   268 Bush St. # 555
     San Francisco, CA 94104
 5   Telephone: (415) 433-2062
     Facsimile: (415) 433-3357
 6

 7   J. ADAM SKAGGS, pro hac vice
     DAVID M. PUCINO, pro hac vice
 8   223 West 38th St. # 90
     New York, NY 10018
 9   Telephone: (917) 680-3473
10
     Attorneys for Plaintiffs Bryan Muehlberger,
11   Frank Blackwell, and Giffords Law Center to
     Prevent Gun Violence
12

13   BRIAN M. BOYNTON
     Acting Assistant Attorney General
14

15   LESLEY FARBY
     Assistant Branch Director
16
     BRADLEY CRAIGMYLE
17   (IL Bar No. 6326760)
     Trial Attorney
18   United States Department of Justice
19   Civil Division
     Federal Programs Branch
20   1100 L Street NW
     Washington, DC 20005
21   Telephone: (202) 616-8101
     FAX: (202) 616-8460
22
     Bradley.T.Craigmyle@usdoj.gov
23
     Counsel for Defendants
24

25

26

27

28

                                         STIPULATION & PROPOSED ORDER
                                            CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 91 Filed 06/03/21 Page 3 of 5


 1                                               STIPULATION
 2          Subject to the Court’s approval, Plaintiffs and Defendants stipulate as follows:
 3          1.       On May 21, 2021, the Court granted the parties’ joint stipulation to stay this case until
 4   the Bureau of Alcohol, Tobacco, Firearms, and Explosives issues a final rule based on its recent
 5   Notice of Proposed Rulemaking, Definition of “Frame or Receiver” and Identification of Firearms,
 6   86 Fed. Reg. 27720 (proposed May 21, 2021) (to be codified at 27 C.F.R. pts. 447, 478, and 479).
 7   See Order, ECF No. 88.
 8          2.       Five days later, the Court scheduled a status conference “with Plaintiffs, Defendants,
 9   and all applicants in intervention” for September 9, 2021. See Order, ECF No. 89.
10          3.       Defendants’ counsel will be away from the office without access to internet on
11   September 9, 2021.
12          4.       Thus, the parties respectfully request that the Court reschedule the status conference
13   for September 16, 2021. Alternatively, the parties respectfully request that the Court reschedule the
14   status conference during the week of September 20, 2021. 1
15   IT IS SO STIPULATED.
16

17   Dated: June 3, 2021                            /s Avi Weitzman
18                                                  GIBSON, DUNN & CRUTCHER LLP
19                                                  AVI WEITZMAN, pro hac vice
                                                    aweitzman@gibsondunn.com
20                                                  LEE R. CRAIN, pro hac vice
                                                    LIESEL SCHAPIRA, pro hac vice
21                                                  KAYLIE SPRINGER, pro hac vice
                                                    200 Park Avenue
22
                                                    New York, NY 10166-0193
23                                                  Telephone: (212) 351-4000
                                                    Facsimile: (212) 351-4035
24
                                                    JILLIAN LONDON, SBN 319924
25                                                  JLondon@gibsondunn.com
                                                    555 Mission Street, Suite 3000
26
                                                    San Francisco, CA 94105-0921
27
                 1
                Counsel for Defendants conferred with counsel for the Applicants in Intervention, and
28      the Applicants consent to the parties’ request to reschedule the status conference.

                                        STIPULATION & PROPOSED ORDER
                                           CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 91 Filed 06/03/21 Page 4 of 5


 1
                                         GIFFORDS LAW CENTER TO
 2                                       PREVENT GUN VIOLENCE
 3                                       HANNAH SHEARER, SBN 292710
                                         268 Bush St. # 555
 4                                       San Francisco, CA 94104
                                         Telephone: (415) 433-2062
 5                                       Facsimile: (415) 433-3357
 6                                       J. ADAM SKAGGS, pro hac vice
 7                                       DAVID M. PUCINO, pro hac vice forthcoming
                                         223 West 38th St. # 90
 8                                       New York, NY 10018
                                         Telephone: (917) 680-3473
 9
                                         Attorneys for Plaintiffs Bryan Muehlberger, Frank
10
                                         Blackwell, Giffords Law Center to Prevent Violence
11

12

13   Dated: June 3, 2021                 /s R. Matthew Wise

14                                       ROB BONTA
                                         Attorney General of California
15                                       THOMAS S. PATTERSON
                                         Senior Assistant Attorney General
16
                                         MARK R. BECKINGTON
17                                       Supervising Deputy Attorney General
                                         R. MATTHEW WISE, SBN 238485
18                                       Matthew.Wise@doj.ca.gov
                                         Deputy Attorney General
19
                                         1300 I Street, Suite 125
20
                                         P.O. Box 944255
21                                       Sacramento, CA 94244-2550
                                         Telephone: (916) 210-6046
22                                       Facsimile: (916) 324-8835
23                                       Attorneys for Plaintiff State of California, by
24                                       and through Attorney General Rob Bonta

25
                                         BRIAN M. BOYNTON
26                                       Acting Assistant Attorney General
27                                       LESLEY FARBY
28                                       Assistant Branch Director

                                STIPULATION & PROPOSED ORDER
                                   CASE NO. 3:20-CV-06761-EMC
             Case 3:20-cv-06761-EMC Document 91 Filed 06/03/21 Page 5 of 5


 1
     Dated: June 3, 2021                        /s/ Bradley Craigmyle
 2                                             BRADLEY CRAIGMYLE
 3                                             (IL Bar No. 6326760)
                                               Trial Attorney
 4                                             United States Department of Justice
                                               Civil Division
 5                                             Federal Programs Branch
                                               1100 L Street NW
 6                                             Washington, DC 20005
 7                                             Telephone: (202) 616-8101
                                               FAX: (202) 616-8460
 8                                             Bradley.T.Craigmyle@usdoj.gov

 9                                             Counsel for Defendants
10

11                                       [PROPOSED] ORDER
12           Pursuant to stipulation, IT IS SO ORDERED.
13

14   Date:                                                          ___________________________
                                                                    EDWARD M. CHEN
15                                                                  United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     STIPULATION & PROPOSED ORDER
                                        CASE NO. 3:20-CV-06761-EMC
